               Case 2:20-cv-01784-NJK Document 21 Filed 06/08/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12   DEBRA HIRT,                                     )
                                                     )   Case No.: 2:20-cv-01784-NJK
13          Plaintiff,                               )   ORDER GRANTING
                                                     )   STIPULATION TO VOLUNTARY
14                  v.                               )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,                )   PLAINTIFF
16                                                   )
            Defendant.                               )
17                                                   )
                                                     )
18

19
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that this action be remanded for further administrative
21
     action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
22
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23
     a new decision.
24
     //
25
     //
26
              Case 2:20-cv-01784-NJK Document 21 Filed 06/08/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: June 8, 2021                            Respectfully submitted,

 5                                                ROHLFING & KALAGIAN, LLP
 6                                                /s/ Marc V. Kalagian
                                                  MARC V. KALAGIAN
 7                                                (*as authorized via email on June 8, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: June 8, 2021                          Respectfully submitted,
10
                                                  CHRISTOPHER CHIOU
11                                                Acting United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16                                                        THIS CASE IS CLOSED.
17
                                                            IT IS SO ORDERED:
18

19                                                          HON. NANCY J. KOPPE
                                                            UNITED STATES MAGISTRATE JUDGE
20

21                                                                   June 8, 2021
                                                            DATED: ___________________________
22

23

24

25

26                                                      2
              Case 2:20-cv-01784-NJK Document 21 Filed 06/08/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My

 3 business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to

 4 the above-entitled action. On the date set forth below, I caused service of STIPULATION TO
   VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g) AND TO
 5
   ENTRY OF JUDGMENT FOR PLAINTIFF on the following parties by electronically filing the
 6
   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice
 7
   of the filing:
 8
           Marc Kalagian
 9
           marc.kalagian@rksslaw.com,
10         Attorney for Plaintiff

11          Leonard Stone
            lstone@shookandstone.com
12          Attorney for Plaintiff
13          I declare under penalty of perjury that the foregoing is true and correct.
14          Dated: June 8, 2021
15
                                                             /s/ Allison J. Cheung
16                                                           ALLISON J. CHEUNG
                                                             Special Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26                                                       3
